 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )         Case No.: ED20-40M
11                                           )
                         Plaintiff,          )         ORDER OF DETENTION PENDING
12                                           )         FURTHER REVOCATION
            v.                               )         PROCEEDINGS
13 ALEJANDRO CASTILLO                        )         (FED. R. CRIM. P. 32.1(a)(6); 18
   PADILLA,                                  )         U.S.C. § 3143(a)(1))
14                                           )
               Defendant.                    )
15                                           )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the District of ARIZONA for alleged
18 violation(s) of the terms and conditions of probation or supervised release; and
19         Having conducted a detention hearing pursuant to Federal Rule of Criminal
20 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
21 A. (X)          The defendant has not met his/her burden of establishing by clear and
22                 convincing evidence that he/she is not likely to flee if released under
23                 18 U.S.C. § 3142(b) or (c). This finding is based on the following:
24            (X)     information in the Pretrial Services Report and Recommendation
25            (X)     information in the violation petition and report(s)
26            ()      the defendant’s nonobjection to detention at this time
27            (X)     other: Immigration status
                             Admitted drug use
28                           Residential instability


                                                 1
 1           and/ or
 2 B. (X)    The defendant has not met his/her burden of establishing by clear and
 3     convincing evidence that he/she is not likely to pose a danger to the safety of any
 4     other person or the community if released under 18 U.S.C. § 3142(b) or (c).
 5     This finding is based on the following:
 6           (X)    information in the Pretrial Services Report and Recommendation
 7           ()     information in the violation petition and report(s)
 8           ()     the defendant’s nonobjection to detention at this time
 9           (X)    other:    Criminal history
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: January 24, 2020                 _____________ ___________
                                              KENLY KIYA KATO
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
